Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4, recites the broad recitation 100 pores, and the claim also recites 50 pores and 10 pores and 5 pores, which is the narrower statement of the range/limitation.  Claim 9, recites .8 to .08um and then claims .1 to .2um . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  This is an issue with claims 4,8,9,17,18,

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-12,14, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallers (3,921,844).
With respect to claim 1, Wallers shows (Fig. 4) a beverage vessel (2) for storing beverage (the reference is capable of meeting this function), having an inner flask (5, element 5 disclosed as metal layer on the inside and outside)  made of metal forming a base material, wherein in the inner flask (inner 5) is adapted to store the beverage; an outer flask (outer 5); a thermally insulating layer (7) arranged between the inner flask and the outer flask; and an opening (open top) for pouring the beverage into the beverage vessel or pouring the beverage out of the beverage vessel; wherein the base material of the inner flask is coated in its interior surface with an inert metal coating (metal coatings disclosed .page 2 line 30, gold, titanium) 
With respect to claim 2, Wallers shows wherein the inert metal coating has a thickness that prevents metal of the inner flask or metal of the lid to enter the beverage. (this is interpreted as a claimed property see MPEP copied below)


    PNG
    media_image1.png
    122
    761
    media_image1.png
    Greyscale

	With respect to claim 3, Wallers shows wherein the inert metal coating is at least approximately 95 00 non-porous, preferably approximately 99 0% non-porous, more preferred approximately 99.9 0% non-porous. (Again, this is a claimed property)

	With respect to claim 5, Wallers shows wherein the inert metal coating comprises a metal selected from a list of metals consisting of: gold; platinum; palladium; ruthenium; silver; and titanium (gold, column 4, line 30).
	With respect to claim 6, Wallers shows wherein the inert metal coating comprises an alloy comprising at least one of gold, platinum, palladium, ruthenium, silver and copper. (alloy disclosed col 4 line 34)
	With respect to claim 7, Wallers shows wherein the alloy comprises hard gold, and wherein the hard gold is an alloy comprising at least one of gold, cobalt and copper.
	With respect to claim 8, Wallers shows the hardness (claimed property) of the inertial metal coating and/or hard gold layer may range between approximately 150 HV to 250 HV, preferably between approximately 120 HV to approximately 360 HV.
	With respect to claim 9, Wallers shows wherein the inert metal coating comprises a thickness from approximately 0.08 tm to approximately 0.8 mr, preferably form 0.15 am to approximately 0.6 tm, more preferred from approximately 0.3 tm to approximately 0.8 im, even more preferred from approximately 0.6 m to approximately I tim, most preferred from 0.1 mr to 0.2 im. (OCR paragraph 5 discloses the thickness in mil) 
(note: the disclosure does not define a critical reason for these ranges) 

With respect to claim 11, Wallers shows wherein the insulating layer is a vacuum disposed between the inner flask and the outer flask (column 6 line 60 discloses vacuum between the layers).
With respect to claim 12, Wallers shows wherein the outer flask and the inner flask are connected at the upper portion (12) of the beverage vessel .
	With respect to claim 14, Wallers shows	wherein the outer top portion of the beverage vessel that is touched be the lips of a user during drinking is covered by the inert metal coating (the coating is applied to the inside and outside of Wallers) . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallers in view of Wengreen (US Pub No 2018/0036202) .
	Wallers discloses the invention substantially as claimed.   
However Wallers does not disclose claim 13, wherein the beverage vessel comprises a thread at the outer surface at the upper portion. 
	Wengreen teaches claim 13, wherein the beverage vessel comprises a thread (disclosed and shown in drawing, see fig.1) at the outer surface at the upper portion, in the same field of endeavor for the purpose of attaching a lid.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add threads and a lid as taught by Wengreen to the container of Wallers in order to seal the container. 

Claims 15-23, are rejected under 35 U.S.C. 103(a) as being unpatentable over Wengreen in view of Waller .
	Wengreen discloses the invention substantially as claimed.   
	With respect to claim 15, Wengreen shows a beverage vessel lid (704), comprising a locking means (threads) adapted to engage with complimentary locking means of a beverage vessel (706) for releasably locking the lid to the beverage vessel; and a sealing (the mating surfaces of the lid and vessel) adapted to engage with a sealing surface of the beverage vessel.
However, Wengreen does not disclose wherein at least a portion of the lid surrounded by the sealing is covered by an inert metal coating. 
	Wallers teaches wherein at least a portion of the lid surrounded by the sealing is covered by an inert metal coating (gold coating of all surfaces) in the same field of endeavor for the purpose of improved inert sealing surface.  


	With respect to claim 15, the above combination has defined all of the claim structure wherein the inert metal coating has a thickness (no thickness is quantified) that prevents metal of the inner flask or metal of the lid to enter the beverage (this is a claimed property).
	With respect to claim 17, the above combination has defined all of the claim structure,  wherein the inert metal coating is at least approximately 95 00 non-porous, preferably approximately 99 00 non-porous, more preferred approximately 99.9 0% non-porous. (This is a claimed property) 
With respect to claim 18, the above combination has defined all of the claim structure, wherein the thickness of the inert metal coating is selected such that the surface of the inert metal coating comprises a pore density of less than 100 pores per cm2, preferably less than 50 pores per cm , more preferred less than 10 pores per cm`, most preferred less than 5 pores per cm2
	With respect to claim 19, Wallers further shows wherein the inert metal coating comprises a metal selected from a list of metals consisting of: gold; platinum; palladium; ruthenium; silver; and titanium. (Column 4 line 30).

	With respect to claim 21, Wallers further shows wherein the alloy comprises hard gold, and wherein the hard gold is an alloy comprising at least one of gold (gold is disclosed in the alloy, column 6 line 55-65), cobalt and copper. 
	With respect to claim 22, Wallers further shows the hardness (claimed property) of the inertial metal coating and/or hard gold layer may range between approximately 150 HV to 250 HV, preferably between approximately 120 HV to approximately 360 HV.
	With respect to claim 23, Wallers further shows wherein the inert metal coating comprises a thickness from approximately 0.08 tm to approximately 0.8 mr, preferably form 0.15 am to approximately 0.6 tm, more preferred from approximately 0.3 tm to approximately 0.8 im, even more preferred from approximately 0.6 m to approximately I tim, most preferred from 0.1 mr to 0.2 im. (OCR paragraph 5 discloses the thickness in mil) 
(note: the disclosure does not define a critical reason for these ranges) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736